Citation Nr: 0107847	
Decision Date: 03/15/01    Archive Date: 03/21/01

DOCKET NO.  96-19 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to restoration of a 20 percent evaluation for 
lumbosacral strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from October 1990 to April 
1993.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a January 1996 RO rating decision that reduced the 
evaluation for the lumbosacral strain from 20 to 10 percent 
and the evaluation for the cervical strain from 20 to 
10 percent.  In his substantive appeal, the veteran requested 
a personal hearing at the Board.  He was scheduled for such a 
hearing in February 2000, but failed to appear.  In April 
2000, the Board denied restoration of a 20 percent evaluation 
for cervical strain and remanded the issue of entitlement to 
restoration of a 20 percent rating for lumbosacral strain to 
the RO for additional development.


FINDINGS OF FACT

1.  A September 1993 RO rating decision granted service 
connection for lumbosacral strain and assigned a 20 percent 
evaluation for this condition, effective from April 1993; the 
January 1996 RO rating decision reduced the evaluation from 
20 to 10 percent, effective from April 1996, based on 
reexamination disclosing physical improvement.

2.  The veteran failed to report, without good cause, for a 
VA compensation examination that was scheduled for him in 
October 2000 in connection with the claim for restoration of 
a 20 percent evaluation for lumbosacral strain.


CONCLUSIONS OF LAW

1.  The reduction of the rating for the lumbosacral strain 
from 20 to 10 percent, effective from April 1996, was proper.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.105(e), 3.344, 
4.7, 4.40, 4.45, 4.71a, Codes 5292, 5295 (2000).

2.  Restoration of a 20 percent evaluation for lumbosacral 
strain must be denied.  38 C.F.R. § 3.655(a),(b) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Factual Background

The veteran had active service from October 1990 to January 
1993.

The veteran underwent a VA medical examination in June 1993.  
The range of motion of the lumbosacral spine was flexion to 
45 degrees, backward extension to 10 degrees, lateral flexion 
to 10 degrees to the right and left, and rotation to 20 
degrees.  The diagnosis was lumbosacral strain.

A September 1993 RO rating decision granted service 
connection for lumbosacral strain.  A 20 percent evaluation 
was assigned for this condition, effective from April 1993.

The veteran underwent a VA medical examination in August 
1995.  There was mild paraspinal tenderness.  Forward flexion 
of the lumbar spine was to 80 degrees, backward extension to 
10 degrees, lateral flexion to 10 degrees to the right and 
left, and rotation to 25 degrees.

A November 1995 RO rating decision proposed reducing the 
evaluation for the lumbosacral strain from 20 to 10 percent 
based on the improvement shown in this disability on the 
August 1995 VA examination.  In a November 1995 letter, the 
RO notified the veteran of the proposed reduction and advised 
him of his right to submit additional argument and/or 
evidence within 60 days to show why this reduction should not 
be made.  No additional evidence was received, and the 
January 1996 RO rating decision decreased the evaluation for 
the lumbosacral strain from 20 to 10 percent, effective from 
April 1996.

The veteran testified at a personal hearing at the RO in 
April 1996.  His testimony was to the effect that he had 
daily spasms in the low back area and constant low back pain 
due to his service-connected low back disorder.

The veteran underwent a VA medical examination in June 1997.  
Examination of the low back area showed tenderness to 
palpation from L2 to S1.  Forward flexion of the lumbar spine 
was to 20 degrees, backward extension was to 10 degrees, 
lateral flexion to each side was to 20 degrees, and rotation 
to each side was to 50 degrees.  Straight leg raising and 
contralateral straight leg raising produced pain in the back 
disability.  The examiner noted that the veteran exhibited 
decreased motion, excess fatigability, and incoordination of 
the lumbosacral spine secondary to back strain that certainly 
could be increased during flare-ups.

The veteran underwent a VA medical examination in May 1999.  
The veteran complained of worsening low back pain that was 
worse with sitting or standing for extended periods of time 
and that he could not lift any heavy objects.  There was 
normal contour of the back.  There was no evidence of muscle 
spasms.  Forward flexion of the lumbar spine was to 60 
degrees, backward extension was to 35 degrees, rotation was 
to 45 degrees to the right and left, left lateral flexion was 
to 10 degrees, and right lateral flexion was to 30 degrees.  
X-rays of the lumbosacral spine were reportedly normal.

In April 2000, the Board remanded the case to the RO in order 
to have the veteran undergo a VA compensation examination to 
determine the current severity of his low back disorder and 
to clarify the inconsistent findings with regard to this 
disability.  The RO was instructed to have the examiner 
express an opinion as to the severity of the low back 
disability that included functional impairment due to pain, 
weakness, fatigability, and incoordination in accordance with 
the holding of the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, the Court) in 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  

A VA document dated in October 2000 notes that the veteran 
failed to report for scheduled medical examination.  There is 
no explanation from the veteran or his representative for the 
failure to report for the VA medical examination.  Nor do 
they request the scheduling of another VA medical 
examination.


B.  Legal Analysis

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (to be codified at 
38 U.S.C.A. §§ 5100, 5103A, and 5126, and to be codified as 
amended at 5102, 5103, 5106 and 5107) redefined VA's duty to 
assist the veteran in the development of a claim.  In this 
case, no further assistance to the veteran is required to 
fulfill VA's duty to assist the veteran in the development of 
the claim for restoration of a 20 percent evaluation for 
lumbosacral strain for the reasons noted below.

In general, disability evaluations are assigned by applying a 
schedule of ratings (rating schedule) which represent, as far 
as can practicably be determined, the average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Although the 
regulations require that, in evaluating a given disability, 
that disability be viewed in relation to its whole recorded 
history, 38 C.F.R. § 4.41, where entitlement to compensation 
has already been established, and an increase in the 
disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  Also, where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  An evaluation of the level of disability present must 
also include consideration of the functional impairment of 
the veteran's ability to engage in ordinary activities, 
including employment, and the effect of pain on the 
functional abilities. 38 C.F.R. §§ 4.10, 4.40, 4.45.

Slight limitation of motion of the lumbar segment of the 
spine warrants a 10 percent evaluation.  Moderate limitation 
of  motion of the lumbar segment of the spine warrants a 
20 percent evaluation.  A 40 percent evaluation requires 
severe limitation of motion.  38 C.F.R. § 4.71a, Code 5292.

A noncompensable rating is warranted for lumbosacral strain 
where there are only slight subjective symptoms.  A 
10 percent evaluation requires characteristic pain on motion.  
A 20 percent rating is warranted for lumbosacral strain where 
there is muscle spasm on extreme forward bending and 
unilateral loss of lateral spine motion in a standing 
position.  A 40 percent evaluation requires severe 
lumbosacral strain manifested by listing of the whole spine 
to the opposite side, a positive Goldthwaite's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of the joint space.  A 40 percent rating is also 
warranted if only some of these manifestations are present if 
there is also abnormal mobility on forced motion.  38 C.F.R. 
§ 4.71a, Code 5295.

The representative requests consideration of the provisions 
of 38 C.F.R. § 3.344 with regard to the veteran's entitlement 
to restoration of a 20 percent evaluation for lumbosacral 
strain, but the 20 percent evaluation was effective from 
April 1993 to April 1996, well under 5 years, and 
reexamination disclosing improvement warrants a reduction in 
the rating.  38 C.F.R. §§ 3.105(e) and 3.344(c).

At the time of the September 1993 RO rating decision that 
granted service connection for lumbosacral strain and 
assigned a 20 percent evaluation for this condition, there 
was a report of VA medical examination in June 1993 that 
revealed the veteran's low back condition produced moderate 
impairment.  In August 1995, the veteran underwent another VA 
medical examination that showed the low back disorder 
produced no more than slight functional impairment with 
consideration of the provisions of 38 C.F.R. §§ 4.40 and 
4.45.  Hence, the Board finds that the evidence showed 
material improvement in the lumbosacral strain in January 
1996 and that the RO rating decision at that time which 
reduced the evaluation for this condition from 20 to 
10 percent was proper.

Since the August 1995 VA medical examination, the veteran 
underwent VA medical examinations in June 1997 and May 1999 
that revealed inconsistent findings.  The report of the June 
1997 examination indicates the presence of a low back 
condition with findings that produced moderate functional 
impairment, but the report of the May 1999 examination 
revealed findings that produced no more than slight 
functional impairment with consideration of the provisions of 
38 C.F.R. §§ 4.40 and 4.45 as required by the holding of the 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) in DeLuca v. Brown, 8 Vet. App. 202 (1995).  While the 
veteran's testimony is to the effect that he has daily low 
back spasms and constant low back pain, this evidence is not 
supported by the findings in the report of his most recent VA 
medical examination in 1999.

When entitlement or continued entitlement to a benefit cannot 
be established or confirmed without a current VA examination 
or reexamination and a claimant, without good cause, fails to 
report for such an examination, or reexamination, action 
shall be taken in accordance with paragraph (b).  38 C.F.R. 
§ 3.655(a) (2000).

When a claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  When the 
examination was scheduled in conjunction with any other 
original claim, a reopened claim for a benefit which was 
previously disallowed or a claim for increase, the claim 
shall be denied.  38 C.F.R. § 3.655(b) (2000).

A review of the evidence shows that the veteran underwent 
several VA medical examinations that showed conflicting 
findings with regard to the severity of the lumbosacral 
strain.  In April 2000, the Board remanded the case to the RO 
in order to have the veteran undergo a VA medical examination 
to clarify the inconsistent findings related to his low back 
disorder and to determine the current severity of this 
condition, including obtaining a medical opinion from the 
examiner that reflected consideration of the holding of the 
Court in Deluca, 8 Vet. App. 202.  

A VA medical examination was scheduled for the veteran in 
October 2000, and he failed to report for the scheduled 
examination without any demonstrated good cause.  Nor has he 
submitted evidence showing current treatment for the 
lumbosacral strain.  He has an obligation to cooperate, when 
required in the development of evidence pertinent to his 
claim.  Wood v. Derwinski, 1 Vet. App. 190 (1991); Olson v. 
Principi, 3 Vet. App. 480 (1992).  "In the normal course of 
events, it is the burden of the veteran to keep the VA 
apprised of his whereabouts.  If he does not do so, there is 
no burden on the part of the VA to turn up heaven and earth 
to find him."  Hyson v. Brown, 2 Vet. App. 262, 265 (1993).

VA needs current clinical findings with regard to the 
functional impairment caused by the low back disability and 
to determine the current severity of this condition.  The 
veteran has not indicated his willingness to report for 
another scheduled examination and he has not presented other 
evidence with regard to the current severity of his low back 
condition.  Based on the circumstances, the claim for 
restoration of the 20 percent evaluation for lumbosacral 
strain must be denied under the above-noted regulatory 
criteria.  As the veteran has already been advised of the 
evidence and actions necessary to substantiate his claim, and 
has not responded, the Board finds that the purpose of the 
VCAA has been satisfied and that a remand to repeat these 
actions would require meaningless duplication of effort.


ORDER

Restoration of a 20 percent evaluation for lumbosacral strain 
is denied.


		
	J. E. Day
	Member, Board of Veterans' Appeals



 

